Title: To James Madison from Louis-Marie Turreau de Garambouville, 27 July 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 27. Juillet 1808.

Une lettre adressée par moi à M. Gallatin, ce qui, d’apres Son absence, a du être remise par M. Leloup à l’office de l’état est restée Sans réponse.  Je crois devoir mettre Sous vos yeux l’objet de cette Lettre.
Le Consul de Baltimore a acheté par mon ordre deux Bâtiments la Nathalie et l’Atalante.  Ils Sont destinés à transporter comme équipage des Matelots franςais aux Antilles et des là, Suivre la destination que je leur donnerai.
Je désirerais en conséquence que le Collecteur des Douanes de Baltimore reςût l’ordre de ne pas S’opposer au départ de ces bâtiments dont l’expedition d’ailleurs ne peut être faite que Sous le pavillon franςais et avec les restrictions Qu’impose la Loi de l’Embargo.
Le retard que l’on éprouve, Monsieur, à défaut de réponse à ma lettre, est préjudiciable aux intérêts de mon Gouvernement, d’autant plus qu’un assez grand nombre de Matelots déserteurs a eté rassemblés avec assez de peine dans l’intention de les faire partir et que ce délais augmentant leur dépense & les difficultés de les conserver.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération s.

Turreau

